Citation Nr: 0640265	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  96-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a left knee injury.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Senior Counsel


INTRODUCTION

The veteran had active service from July 1961 to April 1965 
and from February 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1995 and November 1995 rating 
decisions by the RO which denied service connection for PTSD.  
The appeal also arises from an August 1999 RO rating decision 
which denied service connection for right knee bursitis, also 
claimed as a right knee injury, and determined that new and 
material evidence had not been submitted to reopen the claim 
of entitlement to service connection for a left knee injury.

In March 2000, the Board remanded the claims to the RO for 
the purpose of scheduling the veteran for a Travel Board 
hearing.  The veteran subsequently withdrew his hearing 
request.

In October 2000, the Board entered a decision which denied 
service connection for PTSD, and denied the claim of service 
connection for residuals of a right knee injury as not well-
grounded.  The Board also denied the veteran's application to 
reopen the claim of service connection for residuals of a 
left knee injury.

In February 2001, the veteran filed a motion for 
reconsideration of the October 2000 Board decision.  The 
motion was denied in March 2001.  Thereafter, the veteran 
appealed the October 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2001, the Secretary of VA, by and through the Office of the 
General Counsel, filed a Motion for Remand and to Stay 
Proceedings.  The motion requested that the Court vacate the 
Board's decision of October 2000, and that the matter be 
remanded to the Board for further consideration in accordance 
with the Veterans Claims Assistance Act of 2000.  By an 
Order, dated in March 2002, the Court granted the motion.  
The case was returned to the Board.

In March 2004, the Board remanded the case to the RO for due 
process considerations.  After completing the requested 
development and readjudicating the claims, the appeal remains 
in a denied stance.  It has been returned for appellate 
review.


FINDINGS OF FACT

1.  In an unappealed February 1991 rating decision, the RO 
denied service connection for residuals of a left knee 
injury, as no chronic disability was shown. 

2.  Since 1991, the RO, in pertinent part, has received 
additional VA and private treatment and examination reports 
showing a diagnosis of bilateral bursitis and arthritis, as 
well as a copy of a hearing transcript and statements from 
the veteran.

3.  The newly received evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered to fairly 
decide the merits of the claim.

4.  The medical evidence does not indicate that the veteran's 
current left knee disability began in service or is in any 
way related to events of service.

5.  The medical evidence does not indicate that the veteran's 
current right knee disability began in service or is in any 
way related to service.

6.  The veteran did not engage in combat with the enemy and 
was not a prisoner of war.

7.  There is no credible supporting evidence of record 
establishing that the veteran's claimed in-service stressors 
occurred.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the RO's 
February 1991 determination denying service connection for 
residuals of a left knee injury is reopened.  38 U.S.C.A. § 
4005(c) (1988), now codified as 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 19.192 (1990), now codified as 38 C.F.R. § 
20.1103 (2006).

2.  The veteran's residuals of a left knee injury were not 
incurred in or aggravated by service, nor may in-service 
incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

3.  The veteran's residuals of a right knee injury were not 
incurred in or aggravated by service, nor may in-service 
incurrence of arthritis be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

4.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The veteran seeks to reopen his claim of entitlement to 
service connection for residuals of a left knee injury.  In 
general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted in service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(a), (b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In a February 1991 rating action the RO denied service 
connection for a left knee injury. When reviewing the claim, 
the RO considered the veteran's service medical records 
showing that he received treatment for a sore, swollen left 
knee after jumping on a trampoline in 1963.  X-rays at that 
time revealed no broken bones and that the veteran was 
treated with a plaster splint.  VA medical reports dated in 
1990 were also considered.  The RO reasoned that service 
medical records indicated that the condition was acute and 
transitory and there was no residual disability as a result 
of the injury.  Notice of the determination was mailed 
shortly thereafter.  The veteran did not appeal.

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification. Otherwise, the 
determination becomes final and it may not thereafter be 
reopened unless new and material evidence is presented with 
respect to the denied claim.  38 U.S.C.A. § 4005(c) (1988), 
now codified as 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 19.192 (1990), now codified as 38 C.F.R. § 20.1103 (2006)

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New and material evidence is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1990).

When adjudicating new and material evidence claims, the 
adjudicator must first determine whether the additional 
evidence is new and material.  If new and material evidence 
is presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided on the 
merits.  Once it has been determined that a claimant has 
produced new and material evidence, the adjudicator must 
evaluate the merits of the claim in light of all the 
evidence, both new and old, after ensuring that VA's 
statutory duty to notify and assist the veteran in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108.

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

After 1991 the RO received a copy of the veteran's May 1997 
hearing transcript showing that he testified that he injured 
his knee while jumping on a trampoline; private medical 
reports from C.A., M.D., recording a diagnosis of bursitis of 
the knees and radiology reports showing normal findings of 
the knees except for small patella osteophytes; numerous VA 
outpatient treatment reports dated from 1990 to 1997 showing 
bilateral arthritis and ossification in the left patella; and 
VA hospital reports dated in 1998 showing that the veteran 
underwent left knee arthroscopy and lateral meniscus tear 
debridement and recording diagnoses of derangement of the 
posterior horn of the lateral meniscus and chondromalacia of 
the patella.

The aforementioned evidence is new because it was not of 
record when the RO denied the claim in 1991.  The newly 
submitted evidence is also material.  The evidence bears 
directly and substantially upon the specific matter under 
consideration, i.e., whether the veteran has current 
residuals of a left knee injury. The newly submitted medical 
evidence shows current diagnoses of arthritis of the left 
knee, bursitis of the left knee, and ossification in the 
patella.  Thus it addresses the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the February 1991 claim is reopened.  

As noted above, the issue of entitlement to service 
connection for residuals of a left knee injury has been 
reopened.  Although the veteran's claim has been denied on a 
finality basis throughout the pendency of this appeal, the 
Board finds that the veteran has been informed of the law and 
regulations associated with his claim and provided with 
adequate reasons and bases for the determination.  In an 
April 2004 notice letter, the veteran was told that the 
evidence must show that his condition was incurred in and 
aggravated by service.  Additionally, the July 2006 
Supplemental Statement of the Case also told the veteran that 
"[n]one of the other evidence available for review offers a 
nexus between any currently diagnosed left knee disorder and 
any disease or event that occurred during service."  Based 
on the foregoing, the veteran has been apprised of applicable 
law and regulations associated with his claim and of the 
reasons and bases for the RO determination.  As such, he will 
not be prejudiced by the decision rendered below.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Service Connection

Left and Right Knee Injuries

The veteran asserts that he sustained left and right knee 
injuries when jumping on a trampoline in 1963 and that his 
current knee problems are residuals that are related to that 
in-service incident. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra. 

The criteria for entitlement to service connection for 
residuals of a left or a right knee injury have not been met.  
The competent evidence of record shows a current diagnosis of 
bilateral bursitis and arthritis.  See VA medical reports 
dated in 1997 and 1997 medical reports from C.A., M.D., 
showing a diagnosis of bursitis, both knees.  The competent 
evidence does not show that the veteran's bilateral bursitis 
or arthritis had its onset in service, manifested to a 
compensable degree within a year after service, or is in any 
way etiologically related to any event of service.

Indeed, the service medical records show that the veteran 
incurred a left knee injury in January 1963 after jumping on 
a trampoline, and that he complained of and received 
treatment for a sore, swollen left knee in March 1963.  The 
service records thereafter are silent with regard to any 
complaints of, treatment for, or diagnosis of a left knee 
disorder.  Additionally, the service medical records are 
entirely silent with respect to a right knee injury.  

Additionally, the post-service medical evidence is silent 
with regard to a left knee or a right knee injury until many 
years after the veteran's separation from service.  A 
diagnosis of bursitis and arthritis of the knees was not made 
until 1997, and even at that time, no reference to service 
was made.  In fact, although VA and private medical reports 
show complaints of and treatment for the veteran's knee 
disabilities, not one of the medical reports creates a nexus 
between his current disabilities and any in-service injury or 
event, or show any continuity of symptomatology since 
service.  The treatment and examination reports are silent in 
this regard.  As such, the medical evidence weighs against 
the veteran's claims.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (incurrence of 
a disorder or disease during service may be rebutted by 
absence of medical treatment for, or related complaints 
about, the claimed condition for a prolonged period after 
service).  

Although the veteran attributes his residuals of the left and 
right knee injury to service, he, as a lay person, is not 
competent to render the requisite medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Because there 
is no medical evidence of record to substantiate the 
veteran's assertions and this issue involves a medical 
determination, his testimony and statements alone are of 
little or no probative value.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In light of the foregoing, the preponderance of the evidence 
weighs against the veteran's claims of entitlement to service 
connection for residuals of a left or a right knee injury.  
There is no medical evidence of record relating the veteran's 
current disability and/or post-service symptoms to service or 
any events of service.  As such, the claims are denied.  
38 U.S.C.A. § 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 
3.303, 3.307, 3.309.

PTSD

The veteran also seeks service connection for PTSD.  
Eligibility for service connection for PTSD requires three 
elements: (1) a current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

After careful review, the Board finds that the evidence does 
not support the veteran's claim of entitlement to service 
connection for PTSD.  Gilbert v. Derwinski, 1 Vet. App. at 
55.  At the outset, the Board acknowledges that in 1995 a VA 
examiner recorded a diagnosis of PTSD and stated that the 
veteran had repressed his memories of Vietnam until they were 
brought to his consciousness.  Additionally, the veteran 
maintains that he was exposed to explosions and fires during 
Vietnam.  He also asserts that his ship was ambushed and many 
soldiers were killed.  Accordingly, as to the first element, 
the veteran has a current medical diagnosis of PTSD and as to 
the third element, physicians have opined that the veteran's 
military experience is related to that diagnosis.  

Given the foregoing, the ultimate disposition of this claim 
rests upon whether there is competent, objective evidence of 
record establishing the occurrence of the claimed in-service 
stressors.  Cohen v. Brown, 10 Vet. App. at 138.

When determining the sufficiency of stressors, the criteria 
are individualized in that they are geared to the specific 
individual's actual experience and response.  See Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM IV). Therefore, the standard used to establish in-
service stressors depends upon whether the veteran engaged in 
combat with the enemy.  If the veteran engaged in combat, his 
lay testimony regarding lay stressors will be accepted as 
conclusive evidence of the presence of in-service stressors, 
unless VA produces clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b); Fossie v. West, 12 Vet. 
App. 1 (1998); Gaines v. West, 11 Vet. App. 353; Cohen v. 
West, 10 Vet. App. at 145-146; 38 C.F.R. § 3.304(f).  If, 
however, the veteran was not engaged in combat, he must 
introduce corroborative evidence of his claimed in-service 
stressors.  Id.

In this case the evidence does not demonstrate that the 
veteran engaged in combat with the enemy. VAOPGCPREC 12-99 
(October 18, 1999) (Requires veteran to have personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality).  The service medical records are silent 
with respect to any wounds or injuries sustained as a result 
of the veteran engaging in combat.  Additionally, the service 
administrative reports are negative in this regard.  Evidence 
of participating in certain military campaigns or operations 
indicative of combat engagement or exposure to hostile fire 
is not present.  The evidence also fails to show that the 
veteran was held as a prisoner of war.  An August 1992 
Request for Information report shows that "no prisoner of war 
or missing in action status was found in the veteran's 
records."  Accordingly, the evidence neither shows that the 
veteran engaged in combat with the enemy nor shows that he 
was a prisoner of war.

In the absence of evidence establishing that the veteran 
engaged in combat with the enemy, to substantiate his claim, 
the evidence must show that he experienced a non-combat 
stressor in service to satisfy the second element under Cohen 
and Section 3.304(f).  The veteran's contention presented on 
appeal, by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor.  Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996).

During the pendency of his appeal the veteran asserted that 
in February 1966 his ship was ambushed near the coast of 
DaNang.  At that time they incurred mortar and fire attacks 
and many men were injured and wounded.  (See April 1991 
statement and November 1995 Notice of Disagreement).  The 
veteran also recalled that in his 7-month period in Vietnam, 
he was captured, hooded, and taken at gunpoint.  He stated 
that they killed every person captured except for him.  He 
believed he was spared because they thought he might have 
intelligence information and they thought he was medically 
trained.  The veteran then recalled that he was placed in a 
hole and was beaten and tortured.  He escaped however via a 
sewage passageway when he was thrown onto a pile of dead 
soldiers.  He self-reportedly was doused with gasoline, too.  
But, other soldiers thereafter rescued him.  The veteran also 
recalled that an orphanage was blown up while in Vietnam.  
The explosion killed a young girl he had planned to adopt.  
Additionally, the veteran recalled that during service he 
recovered dead and wounded bodies from rivers, helicopters, 
and the jungle.  He reported that he was also wounded and 
hospitalized six times.

Except for the veteran's testimony presented in May 1997 and 
numerous statements presented on appeal, the objective 
evidence fails to corroborate the occurrence of his claimed 
stressors.  The service medical and administrative records do 
not establish the occurrence of any of the claimed stressors.  
The administrative reports show that he had served aboard 
several naval ships and worked as the ship's repairman.  He 
made repairs to the ship's piping and hull structure, 
performed welding, burns, and other ship fitter work, and 
stood watch in port and security.  While the records show 
that the veteran received the Navy Unit Commendation Ribbon 
for "carrying out the vital and constantly mounting task of 
unloading, moving and storing supplies to support the 
expanding tactical forces within the I Corps Area in 
Vietnam," the reports do not indicate that he served in any 
combat expeditions or was held captive by the enemy or 
involved moving more than "supplies."

VA and non-VA medical reports also fail to establish the 
occurrence of his alleged stressors. VA treatment reports 
dated from 1990-1992 note PTSD manifested by symptoms of 
flashbacks, insomnia, hyperarousal, exaggerated startle 
response, and dissociative behavior. Yet, they fail to 
substantiate or reference the occurrence of any currently 
alleged in-service stressor.  Included within the reports is 
a 1991 psychological evaluation report.  Although during the 
interview, the veteran reported being hospitalized on 
numerous occasions during Vietnam and being held as a 
prisoner of war, as previously noted, the service medical and 
administrative records do not support those assertions.  The 
Board also notes that during the interview, the veteran 
stated that he did not carry a weapon since he was assigned 
as part of a rescue operation.  This assertion clearly 
contradicts the veteran's claim of engaging in combat with 
the enemy.  It also contradicts the objective evidence of 
record establishing that the veteran was stationed aboard 
naval ships which provided support and supplies.  The Board 
also notes that the examiner stated if sufficient relevant 
military data could be gathered to support the veteran's 
claim for PTSD, the results of the evaluation would support 
such a claim.  Here, no such supporting military evidence is 
present.

It is also acknowledged that the VA examination report dated 
in September 1995 records that the veteran served as a rescue 
diver in a squad comprised of Vietnamese and Americans.  
During the interview he recalled being stationed outside of 
Vietnam and evacuating soldiered from rivers, jungles, and 
the seacoast of Vietnam.  During the operations, the veteran 
also recalled being exposed to explosions and fires and 
seeing dead, dying, and injured soldiers and civilians.  He 
further reiterated that an orphanage was blown up while in 
Vietnam.  The Axis I diagnosis was PTSD, and the examiner 
stated that the veteran repressed memories of Vietnam well 
until they were brought to his consciousness in 1990.  VA 
examination in May 1996 also revealed a diagnosis of PTSD, 
chronic, moderate.

However, in spite of the foregoing VA examination reports, 
the veteran's account of incurring traumatic events and 
recorded diagnoses of PTSD resulting therefrom, the 
aforementioned medical reports are insufficient to establish 
the occurrence of the alleged in-service stressors.  Credible 
supporting evidence of the actual occurrence of an in-service 
stressor cannot consist solely of after-the-fact medical 
nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  Even though the VA examining physicians have found 
the veteran's historical account credible, their acceptance 
of this veracity cannot, by itself, without further 
corroborating evidence, prove that the claimed in-service 
stressors actually occurred.  Id.  The service administrative 
and medical reports, as well as the reports from the service 
departments (discussed below) fail to confirm the occurrence 
of the any of the claimed stressors.

Reports from the service department also fail to substantiate 
the occurrence of the veteran's alleged in-service stressors.  
As previously noted, in August 1992 the NPRC confirmed that 
"no prisoner of war or missing in action status was found in 
the veteran's records."  In December 1992 ESG stated that 
they were unable to locate documentation that the USS 
COLONIAL was ambushed or mortared while conducting on-loading 
or off-loading duties.  Other claimed in-service stressors 
could not be confirmed either.  In April 1998 USASCRUR 
furnished copies of the 1966 history of the U.S. Naval 
Support Activity (NAVSUPPACT), DaNang, and the history 
revealed that on December 18 Camp Tien Sha was subjected to 
enemy mortar and rocket attacks and on December 26 two DaNang 
East sentries were wounded by a bobby-trap at the NAVSUPPACT 
garbage dump.  The veteran asserts that he was exposed to 
mortar attacks at Camp Tien Sha on his birthday in June 1966, 
(see November 1996 statement).  The objective evidence does 
not support his assertion.  The objective evidence shows that 
the attack occurred on December 18.  The evidence also fails 
to show that he was injured on December 26 or he was exposed 
to mortar attacks aboard his ship in February 1966.  It also 
does not establish that the veteran participated in 
operations to retrieve bodies from the jungle and rivers.

Finally, the Board acknowledges the submission of numerous 
photocopies of excerpts from various publications and 
pictures, as well as excerpts from the veteran's book titled 
"Red Red Rain."  Articles submitted include titles such as 
"From the Nikons of a Combat Photographer," "Flashback, 
December 4, 1967," and "Flashback, December 1966-January 
1968," "LSTs of Vietnam," "Research MRF Update," and 
"Vietnam's Peace Ends War Inside Him."  The veteran also 
asserts that he is one of the soldiers in the picture.  
Nonetheless, not one of the articles or excerpts furnished 
establishes the occurrence of any of the veteran's alleged 
in-service stressors.  The generic articles, journals, or 
excerpts do not specifically opine as to the actual 
occurrence of any of the veteran's claimed in-service 
stressors.  Thus, they are of minimal probative value.  Cf., 
Mattern v. West, 12 Vet. App. 222, 227 (1999); Sacks v. West, 
11 Vet. App. 314, 317 (1998).

Because the probative and persuasive evidence fails to 
establish the occurrence of the veteran's claimed stressors, 
and the veteran's statements presented on appeal are 
insufficient to establish the occurrence of his claimed 
noncombat stressors, his claim must be denied.  Dizoglio v. 
Brown, 9 Vet. App. at 166.  The preponderance of the evidence 
is against the veteran's claim and is not in equipoise.  38 
U.S.C.A. §§ 1110, 5107(b); Gilbert, supra; 38 C.F.R. §§ 
3.303(f).  The appeal is denied.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, when VA receives a 
claim to reopen a previously disallowed claim, the VCAA 
requires the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005, rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006); see also Pelegrini, 18 Vet. App. at 121.

By letters dated in March 2003 and April 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claims.  See also, September 2006 VA letter containing 
Dingess notice.

By way of those documents, he was specifically informed of 
the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and VA and non-VA medical 
records.  Additionally, by correspondence received in October 
2004 and March 2006, the Social Security Administration 
confirmed that the veteran's records were not available.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  VA need not obtain an 
examination with regard to the veteran's left and right knee 
injuries however.  The evidentiary record does not show that 
the veteran's current disorders are associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  See 38 C.F.R. § 
3.159(c)(4)(C) (2006). 

Additionally, at his May 1997 hearing, the veteran's 
representative requested that a social survey be obtained to 
further confirm the diagnosis of PTSD.  A remand for this 
survey is not necessary.  The crux of that matter rests upon 
the verification of the veteran's stressor(s).  The record is 
comprised of the veteran's service and administrative 
reports, VA and non-VA medical reports, hearing transcript, 
reports from ESG and USASCRUR.  Additionally, on three 
separate occasions in 1999 the RO attempted to obtain daily 
ship logs for U.S. Naval Support Activity, 1970 and ADL-
Floating Drydock anchored on a river near DaNang.  By written 
correspondence dated in July 1999, the RO also advised the 
veteran of the need to obtain and submit such evidence.  The 
documents however have not been furnished.  Given the 
foregoing, the VA has fulfilled its duty to assist and no 
further action is warranted.

As discussed above, the VCAA provisions have been considered 
and complied with.  To the extent possible, VA has attempted 
to fulfill its duty to assist and apprised the veteran of 
what information or evidence that could not be obtained and 
the need to submit such evidence.  As such, there is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Mayfield, supra; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as the 
Board concludes above the preponderance of the evidence is 
against the veteran's claims, any question as to an 
appropriate disability rating and effective date is moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
prejudice to the veteran.  Thus, any such error is harmless 
and does not prohibit consideration of the above matters on 
the merits.  See Dingess, supra; Mayfield, supra; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

	(CONTINUED ON NEXT PAGE)






ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for residuals of a left 
knee injury is reopened; entitlement to service connection 
for residuals of a left knee injury is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


